Title: To James Madison from the Reverend James Madison, 2 August 1782
From: Madison, James (Reverend)
To: Madison, James


Dear Col,
Augst. 2d. 1782
I recd. your Favr. with the Books & the Acts of Congress for both of wch. I was much obliged. I shd. have acknowledged their Reception sooner, but for one Accident or other. The Court of Admiralty here has afforded lately a fine Harvest for Lawyers. The Attorney has been a successful attendant. Two Flag Ships have been libelled, one of which was this Day condemned—for importing several Articles of Merchandize. Whether I may ever have the Chance to come in for a Dividend is uncertain—as yet I have derived no Advantage from your Favours—but shall look notwithstanding for a Copy of the other two Acts you spoke of, when they are pass’d. I hope you have not laid aside your Attention to the Law, for it seems absolutely necessary here to give Importance to an active Character, as well as the most profitable Business one can be engaged in.
When I spoke of the Mahmouth in my last, I did not doubt, but you wd. recollect, the vast Bones, wch. are found upon the Ohio—for that is the name wh. Buffen gives to that animal; whose Relics Gen. D’Abbesville thinks he has here also discovered. As to the opossum, he says, from his Observations, that 3 Days after Copulation, the young are emitted and put into the false Belly, & there nourished. But as I took the Liberty to introduce to you or to give Letters to three or four of the French Gentlemen for that Purpose, they will probably make it a Part of their Conversation. They discover a great Turn to Natural History. One eminent writer seems to have fixed the Taste of that Nation, for a while at least.
This Day week a Fleet of 13 or 14 Line of Battel French pass’d by our Capes. We hope New York is the object—Tho’ they gave out, that they were going to refit at Boston. By a Flag arrived here from Jamaica about 10 or 12 Days past, they say that the Dutch have certainly acknowledged the Independence of America. I hope, as you observe, that they will fully compensate for the Loss of the French, by some more active Exertions.
Every[bo]dy laments the Removal of the French Army. The Safety they ensured, & the Loss of the Specie are powerful Sources for Regret at their Departur[e], but besides that, their manners & Behaviour generally [r]endered them most agreable even to the coldest Whig. I hope you will write by the next Post, for we not only always rejoice at the Sight of a [Le]tter from you, but are anxious to know the Object of the Fleet, & whether the Attention of the whole World is to be engaged by the Seige of that American Gibraltar, or rather Pandemonium.
I am most sincerely Dr Col Yrs
J Madison
